--------------------------------------------------------------------------------

Exhibit 10.53
 
TRANSITION AGREEMENT


This TRANSITION AGREEMENT (“Agreement”) is made and entered into by H. Marvin
Beasley (“Beasley”) and Charles & Colvard, Ltd. (the “Company”).


Beasley is currently employed by the Company as its President and Chief
Executive Officer pursuant to an employment agreement between Beasley and the
Company dated March 17, 2015 (the “Employment Agreement”).  The employment
relationship between the Company and Beasley is being terminated as of the
Effective Termination Date defined herein.


The Company is willing to provide Beasley the severance benefits described
herein in exchange for his entering into this Agreement, and the parties desire
to terminate their employment relationship on mutually agreeable terms and avoid
all litigation relating to the employment relationship and its termination.


Beasley represents that he has carefully read this entire Agreement, understands
its consequences, and voluntarily enters into it.


In consideration of the above and the mutual promises set forth below, Beasley
and the Company agree as follows:


1.            TERMINATION/CONTINUING OBLIGATIONS UNDER EMPLOYMENT AGREEMENT. 
Beasley’s employment with the Company shall terminate on  December 1, 2015
(“Effective Termination Date”).  As of the Effective Termination Date, Beasley
shall resign as a member of the Board of Directors of the Company and cease
serving as an officer of the Company.


By signing this Agreement, Beasley represents that he has been fully paid for
all time worked and received all salary and all other amounts of any kind due to
him from the Company with the sole exception of (a) his final paycheck for work
during his final payroll period and for any accrued but unused vacation/paid
time off which will be paid on the next regularly scheduled payroll date
following the Effective Termination Date, (b) any previously submitted, but not
yet paid, expense reimbursements or any expense reimbursements submitted within
10 days of the date of this Agreement and consistent with the terms of Company
policy for such reimbursements, (c) the payments payable under this Agreement
and (d) any accrued and vested benefits payable pursuant to the Company’s
employee benefit plans.


As of the Effective Termination Date, the Employment Agreement dated March 17,
2015 shall terminate and neither party shall have any further obligations
thereunder except that Beasley specifically acknowledges and agrees that his
obligations under Sections 8 (Definitions), 9 (Covenant Not to Compete), 10
(Confidentiality) and 11 (Proprietary Information) of the Employment Agreement
shall continue after the termination of that Employment Agreement in accordance
with their terms.

 

--------------------------------------------------------------------------------

2.            SEVERANCE BENEFITS.


A.           Severance Pay.  The Company will pay Beasley severance pay in an
amount equal to the remainder of his current annual salary not already paid
prior to the Effective Termination Date through March 17, 2016 (less applicable
taxes and withholdings), payable in substantially equal installments.  The
installments will be paid on the same payroll schedule that was applicable to
Beasley immediately prior to his separation from service, provided that no
further severance shall be paid if Beasley fails to execute or executes but
later revokes this Agreement in accordance with paragraph 5 below.


B.            Equity Award Acceleration.  The Company has agreed as of December
1, 2015 to accelerate vesting as to 100,000 options granted under the Company’s
2008 Stock Incentive Plan, as amended.  Those options a shall be exercisable as
set forth in the applicable option agreement. The Company has also agreed that
the restrictions on 100,000 shares of restricted stock granted under the
Company’s 2008 Stock Incentive Plan shall lapse effective December 1, 2015.


The severance and other benefits afforded under this Agreement are in lieu of
any other compensation or benefits, excluding accrued but unused vacation/paid
time off (PTO) and vested retirement benefits, to which Beasley otherwise might
be entitled, and payment of the severance and other benefits is conditioned upon
Beasley’s compliance with the terms of this Agreement.


3.            RELEASE.


A.           In consideration of the benefits conferred by this Agreement,
BEASLEY (ON BEHALF OF HIMSELF AND HIS ASSIGNS, HEIRS AND OTHER REPRESENTATIVES)
RELEASES THE COMPANY AND ITS RELATED PARTIES (DEFINED BELOW) (“RELEASEES”) FROM
ALL CLAIMS AND WAIVES ALL RIGHTS KNOWN OR UNKNOWN, HE MAY HAVE OR CLAIM TO HAVE
AGAINST THE COMPANY, ITS PREDECESSORS, SUBSIDIARIES OR AFFILIATES arising from
or relating to his employment with the Company and separation therefrom, to the
fullest extent permitted by law, including but not limited to claims:


(i) for discrimination, harassment or retaliation arising under federal, state
or local laws prohibiting age (including but not limited to claims under the Age
Discrimination in Employment Act of 1967 (“ADEA”), as amended), sex, national
origin, race, religion, disability, veteran status or other protected class
discrimination, harassment or retaliation for protected activity;


(ii) for compensation and benefits (including but not limited to claims under
the Employee Retirement Income Security Act of 1974 (“ERISA”), Fair Labor
Standards Act of 1938 (“FLSA”), Family and Medical Leave Act of 1993 (“FMLA”),
all as amended, and similar federal, state, and local laws and claims under any
other Company policy, plan or program, including the Charles & Colvard, Ltd.
2008 Stock Incentive Plan, as amended, and the incentive plans and programs
thereunder;
 
2

--------------------------------------------------------------------------------

(iii) under federal, state or local law of any nature whatsoever (including but
not limited to constitutional, statutory, tort, express or implied contract or
other common law); and
 
(iv) for attorneys’ fees.
 
Provided, however, the release of claims set forth in this Agreement does NOT:


(v)  apply to claims for workers’ compensation benefits, vested retirement
benefits or unemployment benefits filed with the applicable state agencies or
where otherwise prohibited by law;


(vi)  bar a challenge under the Older Workers Benefit Protection Act of 1990
(OWBPA) to the enforceability of the waiver and release of ADEA claims set forth
in this Agreement; or


(vii)  prohibit Beasley from filing a charge with or participating in an
investigation by the U.S. Equal Employment Opportunity Commission or other
governmental agency with jurisdiction concerning the terms, conditions and
privileges of employment or jurisdiction over the Company’s business or
assisting with an investigation conducted internally by the Company; provided,
however, that by signing this Agreement, Beasley waives the right to, and shall
not seek or accept, any monetary or other relief of any nature whatsoever in
connection with any such charges, investigations or proceedings.


B.            Beasley will not sue the Releasees on any matters relating to his
employment or separation therefrom arising before the execution of this
Agreement (with the sole exception of claims and challenges set forth in
subparagraph A (v) through (vi) above), or join as a party with others who may
sue on any such claims, or opt-in to an action brought by others asserting such
claims, and in the event that Beasley is made a member of any class asserting
such claims without his knowledge or consent, Beasley shall opt out of such
action at the first opportunity.


C.            The Releasees which Beasley is releasing by signing this
Agreement  include:  the Company and its predecessors, successors, and assigns
and its and/or their past, present and future owners, parents, subsidiaries,
affiliates, predecessors, successors, assigns, officers, directors, employees,
employee benefit plans (together with all plan administrators, trustees,
fiduciaries and insurers) and agents.


4.            COMPANY INFORMATION AND PROPERTY. Beasley shall not at any time
after his employment terminates disclose, use or aid third parties in obtaining
or using any confidential or proprietary Company information nor access or
attempt to access any Company computer systems, networks or any resources or
data that resides thereon, except as may be required to perform consulting
services upon request by the Company and, only then, as authorized by the
Company. Confidential or proprietary information is information relating to the
Company or any aspect of its business which is not generally available to the
public, the Company’s competitors, or other third parties, or ascertainable
through common sense or general business or technical knowledge.  Nothing in
this Agreement shall relieve him from any obligations under any previously
executed confidentiality, proprietary information or secrecy agreements.
 
3

--------------------------------------------------------------------------------

All records, files or other materials maintained by or under the control,
custody or possession of the Company or its agents in their capacity as such
shall be and remain the Company’s property.  By signing this Agreement, Beasley
represents that he: (i) has returned all Company property (including, but not
limited to, credit cards; keys;  cellular telephone; air card; access cards;
thumb drive(s), laptop(s), personal digital devices and all other computer
hardware and software; records, files, documents, manuals, and other documents
in whatever form they exist, whether electronic, hard copy or otherwise and all
copies, notes or summaries thereof) and turned over all Company passwords or
access codes which he created, received or otherwise obtained in connection with
his employment; (ii) has not deleted any emails, files or other information from
any Company computer or device prior to his return of the property and has
permanently deleted any Company information that may reside on his personal
computer(s), other devices or accounts; (iii) has submitted all personal
computers, phones and other devices which he used for Company business, and
identified all personal accounts on which Company information has been placed
and related passwords, to a third party vendor, as may be designated by the
Company, for inspection and removal of any Company-related information; and (iv)
will fully cooperate with the Company in winding up his work and transferring
that work to those individuals designated.
 
5.            RIGHT TO REVIEW AND REVOKE.  The Company delivered this Agreement
to Beasley on November 11, 2015 by hand-delivery and desires that he have
adequate time and opportunity to review and understand the consequences of
entering into it.  Accordingly, the Company advises him to consult with his
attorney prior to executing it and that he has twenty-one (21) days within which
to consider it.  Additionally, he may not execute this Agreement prior to
the Effective Termination Date.  In the event that Beasley does not return an
executed copy of this Agreement to Suzanne Miglucci at Charles & Colvard, Ltd.,
170 Southport Drive, Morrisville, North Carolina 27560 by no later than the
twenty-second (22nd) calendar day after receiving it, this Agreement and the
obligations of the Company herein shall become null and void and Beasley’s
employment shall terminate on the Effective Termination Date and he will receive
base salary, less applicable taxes and withholdings, through the Effective
Termination Date and nothing more.  Beasley may revoke this Agreement during the
seven (7) day period immediately following his execution of it.  The Agreement
will not become effective or enforceable until the revocation period has
expired.  To revoke the Agreement, a written notice of revocation must be
delivered to Kyle Macemore at the above address.


6.            NONDISPARAGEMENT.    Beasley represents and warrants that since
receiving this Agreement, he (i) has not made, and going forward will not make,
disparaging, defaming, or derogatory remarks about the Company or its products,
services, business practices, directors, officers, managers, or employees to
anyone; nor (ii) taken, and going forward will not take, any action that may
impair the relations between the Company and its vendors, customers, employees,
or agents or that may be detrimental to or interfere with, the Company or its
business.  The Company represents and warrants that since receiving this
Agreement, none of its director or executive officers has not made, and going
forward will not make, disparaging, defaming, or derogatory remarks about Mr.
Beasley to anyone.
 
4

--------------------------------------------------------------------------------

7.            COOPERATION.  The parties agree that certain matters in which
Beasley has been involved during his employment may necessitate his cooperation
with the Company in the future.  Accordingly, to the extent reasonably requested
by the Company, Beasley shall cooperate with the Company in connection with such
matters.  The Company shall reimburse Beasley for reasonable expenses incurred
in connection with such cooperation.  Such reimbursement shall be made as soon
as administratively feasible after substantiation of the expenses, which
normally occurs within sixty (60) days of receipt, but in no event later than
the last day of the calendar year following the year in which the expenses were
incurred.  Under no circumstances will Beasley be entitled to any payment or
other benefit in lieu of such reimbursement.  The amount of expenses eligible
for reimbursement during any calendar year shall not be affected by the amount
of expenses eligible for reimbursement in any other calendar year.


8.            OTHER. Except as expressly provided in this Agreement, (a) this
Agreement supersedes all other understandings and agreements, oral or written,
between the parties and constitutes the sole agreement between the parties with
respect to its subject matter, (b) no representations, inducements, promises or
agreements, oral or written, have been made by any party or by anyone acting on
behalf of any party, which are not embodied in this Agreement, and (c) no
agreement, statement or promise not contained in the Agreement shall be valid or
binding on the parties.  No change or modification of this Agreement shall be
valid or binding on the parties unless such change or modification is in writing
and is signed by the parties. Beasley’s or the Company’s waiver of any breach of
a provision of this Agreement shall not waive any subsequent breach by the other
party. If a court of competent jurisdiction holds that any provision or sub-part
thereof contained in this Agreement is invalid, illegal or unenforceable, that
invalidity, illegality or unenforceability shall not affect any other provision
in this Agreement.


This Agreement is intended to avoid all litigation relating to Beasley’s
employment with the Company and his separation therefrom; therefore, it is not
to be construed as the Company’s admission of any liability to him, liability
which the Company denies.


This Agreement shall apply to, be binding upon and inure to the benefit of the
parties’ successors, assigns, heirs and other representatives and be governed by
North Carolina law (without regard to its conflicts of laws provisions) and the
applicable provisions of federal law, including but not limited to ADEA.
 
5

--------------------------------------------------------------------------------

9.            SECTION 409A OF THE INTERNAL REVENUE CODE.
 
A.            Parties’ Intent. The parties intend that the provisions of this
Agreement comply with, or meet an exemption from, Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations thereunder
(collectively, “Section 409A”) and all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.  Notwithstanding the foregoing, if Beasley becomes
subject to any additional taxes, interest or penalties pursuant to Section 409A
with respect to any payments or benefits under this Agreement (“Additional 409A
Taxes”), then Beasley will be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that, after payment by Beasley of all
taxes, including any Additional 409A Taxes imposed upon the Gross-Up Payment
itself, Beasley retains an amount of the Gross-Up Payment equal to fifty percent
(50%) of the Additional 409A Taxes imposed on him.  The Gross-Up Payment must be
made by the end of Beasley’s taxable year next following the taxable year in
which he remits the related taxes.  Any right to reimbursement incurred due to a
tax audit or litigation addressing the existence or amount of a tax liability
must be made by the end of Beasley’s taxable year following the taxable year in
which the taxes that are the subject of the audit or litigation are remitted to
the taxing authorities or, where no such taxes are remitted, the end of
Beasley’s taxable year following the year in which the audit is completed or
there is a final and non-appealable settlement or resolution of the litigation.


B.             Separation from Service.  A termination of employment shall not
be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination also constitutes a “Separation
from Service” within the meaning of Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment,” “separation from service” or like terms shall mean Separation from
Service.


[Signature Page Follows]
 
6

--------------------------------------------------------------------------------

[Signature Page to Transition Agreement]


IN WITNESS WHEREOF, the parties have entered into this Agreement on the day and
year written below.


BEASLEY REPRESENTS THAT HE HAS CAREFULLY READ THE ENTIRE AGREEMENT, UNDERSTANDS
ITS CONSEQUENCES, AND VOLUNTARILY ENTERS INTO IT.



 
/s/ H. Marvin Beasley
 
  12/1/15
 
H. Marvin Beasley
 
Date




 
CHARLES & COLVARD, LTD.
               
By:
  /s/ Neal I. Goldman
 
  11/11/15
 
Name:
Neal I. Goldman
 
Date
 
Title:
Executive Chairman of the Board of Directors
   

 



--------------------------------------------------------------------------------